Citation Nr: 0827793	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  99-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to June 1971.  
He also had a period of unverified service in the Reserves 
through 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim.  

The veteran testified before a Veterans Law Judge (then 
Member of the Board) in April 2001.  A transcript of the 
hearing is of record.  His claim was remanded to the RO for 
additional development in July 2001.  The case was thereafter 
returned to the Board.  In response to a Board letter 
informing him that the Veterans Law Judge who had conducted 
the April 2001 hearing was no longer employed by the Board, 
the veteran informed the Board that he wished to have another 
Board hearing.  See letter received April 2007.  

The veteran presented testimony in August 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  His claim was remanded again in December 2007 
for compliance with the previous remand instructions.  The 
actions directed by the Board have been accomplished and the 
matter has been returned to the Board for appellate review.  


FINDING OF FACT

There is no persuasive medical evidence of record showing 
that the veteran has PTSD as a result of the claimed in-
service stressor.  





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has PTSD as a result of military 
service.  He indicates that his grandmother, who helped raise 
him and with whom he was very close, passed away while he was 
serving in Korea.  The veteran asserts that the news of her 
death resulted in his inability to sleep for days, even 
though he was given medications to calm his nerves, and that 
he developed PTSD as a result.  He also reports that he has 
recurrent dreams involving his grandmother to the present 
day.  The veteran indicates that he has never been treated 
for PTSD.  See April 2001 and August 2007 hearing 
transcripts.  




To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Pursuant to 38 C.F.R. § 4.125(a) (2007), the 
diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders IV (DSM-IV) 
criteria.  

The veteran's service personnel records indicate that he was 
stationed in Korea between approximately September 27, 1969 
and July 21, 1970.  There is no indication that he ever 
served in the Republic of Vietnam.  See record of 
assignments.  A Certificate of Death indicates that an 
individual by the name of M.R. died in July 1970.  Based on 
the foregoing, the Board finds that the third element for 
establishing service connection for PTSD has been met, as the 
veteran's contention that his grandmother passed away while 
he was in Korea has been corroborated.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any 
psychological problems, to include PTSD.  There is also no 
record of the veteran seeking treatment following the news of 
his grandmother's death.  At the time of his discharge from 
service, the veteran denied frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; and nervous trouble of any sort, and a psychiatric 
clinical evaluation was normal.  See April 1971 reports of 
medical history and examination.  In June 1971, he reported 
that there had been no change in his medical condition since 
his last separation examination in April 1971.  See Statement 
of Medical Condition.  

The post-service medical evidence of record contains several 
references to mental health treatment, all through VA.  The 
veteran was first seen in September 1992 with a history of 
having been in Vietnam and Korea.  He indicated that he could 
not tolerate loud noise and got upset easily.  A provisional 
diagnosis of rule out (r/o) PTSD was made and the examiner 
indicated that the veteran may not have PTSD as he had no 
recurring trauma that he could identify.  See medical record.  
The veteran was subsequently assessed with anxiety and 
depression.  See September 1992 medical record.  

In November 1992, the veteran was seen at the mental health 
clinic (MHC) with subjective complaints of being anxious, 
depressed, stressed-out, and waking up sweaty.  He also 
reported itching all over, being unemployed since June 1992, 
and feeling financial pressure.  The examiner noted that the 
veteran's symptoms appeared in 1986, that the veteran had 
been in Vietnam and Korea, and that since coming back from 
Vietnam, he had had these symptoms (but not as severe as in 
1986).  No diagnosis was provided.  See medical record.  

A December 1992 social work assessment update and 
intervention note indicates that the veteran reported a lot 
of stress and depression and an inability to cope with being 
unemployed, his back problems, and a lot of noise.  He denied 
having flashbacks and reported that while serving in Korea, 
his body was infected with some germs.  The veteran also 
reported having visions of an aunt after her death and seeing 
stars above people.  The assessment made included PTSD.  A 
subsequent record also dated in December 1992 contains a 
diagnosis of PTSD delayed type with depressive features.  See 
medical record.  

On December 7, 1993, the veteran was admitted to the VA 
Medical Center (VAMC) in Tuskegee, Alabama, with profound 
nightmares and flashbacks of the Vietnam War.  He reported 
re-living the war and indicated that he had lost close 
friends during that time such that he was getting enormously 
depressed, anxious, tense and uptight.  The veteran asserted 
that he was hearing voices, seeing things, and becoming 
paranoid; he also reported an inability to sleep and to cope 
with the outside world.  He was assessed with PTSD, delayed 
type Vietnam War, profound, with schizo-affective and 
paranoid features.  The veteran was not discharged until 
February 19, 1993, at which time his condition was much 
improved.  See discharge summary.  




In May 1997, the veteran was seen in the psychiatry clinic 
with complaint of excruciating back pain.  He was seen for 
supportive therapy and pain management and assessed with 
generalized anxiety with depressive features secondary to 
excruciating pain.  See medical record.  The veteran 
continued to be seen for supportive therapy due to continuing 
back pain.  Several records indicate that he had an explosive 
temper and agitation and irritability due to this pain.  It 
was also noted that he maintained the classical 
symptomatology of PTSD, per his medical history.  The veteran 
was assessed with delayed PTSD.  See e.g., July 1997 and 
August 1997 medical records.  

A November 1997 psychology therapy note indicates that the 
veteran was seen with subjective complaints of feeling 
dejected and depressed over a recent letter received from the 
Social Security Administration (SSA) basically denying any 
consideration for disability.  The veteran was assessed with 
delayed PTSD.  A December 1997 psychology therapy note 
indicates that the veteran was still preoccupied with the 
issue of Social Security and the VA being insensitive to his 
needs regarding benefits.  The assessment made was PTSD, per 
history.  See medical records.  

In June 1998, the veteran was seen with preoccupation over 
the fact that his legs were swollen and in relation to a 
court appearance the week before in relation to a child 
custody case in which he was fined.  His medical records were 
not available at the time.  The assessment made was PTSD.  
See psychology therapy note.  The veteran was seen again for 
supportive therapy in July 1998, at which time his medical 
records were not available.  He reported continuing back 
pain, being financially destitute, and being depressed that 
his wife had left him.  The assessments made were PTSD; 
excruciating back pain; and depression.  See id.  In 
September 1998, the veteran was assessed with paranoid 
features.  See psychology note.  

Records from SSA reveal that the veteran was awarded SSA 
disability benefits in part due to a secondary diagnosis of 
PTSD.  The primary diagnosis assigned was paranoid and 
schizophrenic disorder.  See September 2000 amended decision; 
September 2000 Form SSA-831-U3.  

More recent VA records also contain diagnoses of PTSD.  See 
e.g., October 2002 psychology individual therapy note.  In 
March 2003, the veteran reported that his environment was 
causing him stress (people trespassing on his property; loud 
noises reminding him of his military experience) and that he 
still had chronic pain.  He also indicated recent stresses, 
to include the deaths of a friend and a family member and 
hurting his back.  Axis I diagnoses of PTSD with psychotic 
symptoms and adjustment disorder were made.  See nurse 
practitioner psychiatry note.  The following month, the 
veteran reported constant pain and indicated that his 
psychiatric medication is not helping related to (r/t) 
physical problems.  The same Axis I diagnoses were made.  See 
April 2003 nurse practitioner psychiatry note.  

Medical records suggest that the veteran was attending 
psychological sessions as part of an Outpatient Chronic Pain 
Rehabilitation Program.  See e.g., October 2003 pain 
management group note.  He was consistently diagnosed with 
PTSD during these sessions.  See psychology individual 
therapy notes dated October 2003, February 2004 and June 
2004; see also September 2004 nurse practitioner psychiatry 
note.  

The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in May 2003.  There 
was no indication that his claims file was reviewed.  The 
examiner, pursuant to the July 2001 Board remand, was 
specifically asked whether the veteran had PTSD based on the 
stressor reported by the veteran involving his grandmother's 
death.  The veteran reported that his major difficulties 
included backache, stress, numbness, itching in his head, 
constant pain, muscle spasms and depression.  He indicated 
that the pain was the most troubling complaint as it never 
got better, caused him to get irritable and angry and to have 
a change in disposition, had affected his memory, and caused 
him to lose sleep.  When asked when he experiences 
depression, the veteran indicated when monthly bills were 
delivered.  

The examiner reported that the veteran gave a puzzled look 
when asked about his PTSD and he was not able to describe any 
features or symptoms of PTSD.  The veteran was asked about 
how the effect of his grandmother's death is currently 
present and he stated that this was the woman who had raised 
him and he "thinks about growing up with her, what she 
taught me, sometimes when I wake in pain, I sometimes see my 
grandmother's face."  The examiner indicated that the 
veteran appeared to be focused in terms of pain.  The 
examiner further indicated that based on the veteran's 
current presentations of difficulties, he was not reporting 
or claiming symptoms of PTSD, but rather problems with pain.  
The veteran's descriptions of the meaning of his 
grandmother's death and its current influence on his life do 
not indicate this is a stressor that is a source of any 
distress or disruption in his life.  The examiner concluded 
in answer to the remand question that the veteran's 
grandmother's death occurring while the veteran was in the 
military is not experienced currently by the veteran as a 
distressful event, nor is he experiencing features of PTSD 
based on his current report.  An Axis I diagnosis of pain 
disorder associated with psychological factors, provisional, 
was made.  

The veteran underwent a second VA C&P initial evaluation for 
PTSD examination in February 2008 pursuant to the Board's 
December 2007 remand.  The VA examiner reported reviewing the 
veteran's claims folder and medical records.  In conducting 
this review, the examiner noted that the veteran was admitted 
to the Tuskegee VA mental ward in 1992 because of nightmares 
about deaths of family members.  There were no details about 
these deaths.  The veteran also complained about nightmares 
of Vietnam, but there is no record of him ever being in 
Vietnam.  The examiner indicated that it appeared the 
diagnosis of PTSD was based on this information.  The 
examiner further reported that an August 30, 1995 note 
indicates a history of PTSD reported by the veteran and a May 
5, 2003 diagnosis of PTSD by a nurse practitioner (NP); there 
did not appear to be evidence of a stressor other than 
several deaths in the family and problems with neighbors.  
The examiner noted that this was well after the veteran was 
awarded disability by SSA.  




The examiner obtained medical, pre-military, military and 
post-military histories and conducted a psychiatric 
examination.  The veteran reported the stressor event he 
found particularly traumatic to be the death of his 
grandmother while he was serving in Korea.  The veteran also 
reported "black bugs in his penis" about this same time, 
which he also found stressful.  A checklist of 17 common PTSD 
stressors indicated that only seven had been experienced by 
the veteran and that he was unsure of a few.  As for symptoms 
of PTSD, the examiner indicated that there were no symptoms 
of persistent re-experiencing the traumatic event present; no 
disturbance causing clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning; and delayed onset of symptoms.  It was noted 
that the veteran reported feeling depressed, anxious and 
suicidal after his grandmother's death and reported being 
bereaved since her death.  

The examiner reported that the veteran did not meet the DSM-
IV stressor criterion or the DSM-IV criteria for a diagnosis 
of PTSD.  An Axis I diagnosis of malingering was made.  The 
examiner reported that the veteran claimed that his stressor 
was his grandmother's death while he was in Korea and that he 
reported missing her and feeling depressed.  He did not 
describe anything that implied he felt threatened.  According 
to the DSM-IV TR (text revision), the stressor must be 
"direct personal experience of an event" and it must be an 
"extreme traumatic stressor."  The examiner noted that the 
death of one's grandparent is a natural occurring event in 
everyone's life.  The examiner further noted that there was 
no mention found of any venereal disease or other problem in 
his service medical records (SMR) that could have been the 
"black bugs" he mentioned.  The examiner reported that the 
veteran appears to blame others for his problems, appeared 
rather paranoid, has been homeless on more than one occasion, 
has not always paid child support, and has not always been 
compliant with treatment.  The examiner also indicated that 
the veteran did not report accurately about Vietnam.  

The evidence of record does not support the veteran's claim 
for PTSD.  As an initial matter, though there is credible 
supporting evidence the claimed in-service stressor 



occurred, the veteran's service treatment records are devoid 
of any reference to psychiatric or psychological complaints, 
to include any reference to him seeking treatment following 
the news of his grandmother's death.  As such, there is no 
evidence of a chronic condition during service.  Moreover, 
the earliest post-service medical evidence of record related 
to a diagnosis of PTSD is dated September 1992, more than 
twenty years after his separation from service.  This large 
span of time does not support a finding that the veteran has 
had continuity of symptomatology since service.  

The Board acknowledges that there are numerous medical 
records in which the veteran was diagnosed with PTSD.  There 
is no indication in any of these records, however, that the 
diagnosis was made pursuant to the DSM-IV criteria.  Assuming 
for the sake of argument, however, that these diagnoses were 
made pursuant to the DSM-IV criteria, several of the records 
containing diagnoses of PTSD include assertions by the 
veteran that he suffered from psychological problems as a 
result of service in Vietnam.  See e.g., September 1992 
medical record; December 1993 discharge summary.  These 
reports are not credible, as there is no indication from the 
veteran's personnel records that he served in Vietnam.  In 
addition, many other records contain diagnoses of PTSD based 
on complaints by the veteran of excruciating back pain, 
problems with his neighborhood, economic problems, 
unemployment, frustration with a denied SSA claim, and recent 
deaths of family and friends.  See e.g., medical records 
dated December 1992, May 1997, July 1997 and August 1997; 
psychology therapy notes dated November 1997, December 1997, 
June 1998 and July 1998; nurse practitioner psychiatry notes 
dated March 2003 and April 2003; October 2003 pain management 
group note.  As none of the diagnoses were based upon the in-
service stressor claimed by the veteran to have caused his 
PTSD, namely the death of his grandmother while he was 
serving in Korea, these records do not provide much support 
for the veteran's claim.  

The veteran has undergone two VA C&P examinations and neither 
VA examiner has found that the veteran meets the criteria for 
an Axis I diagnosis of PTSD.  



During the May 2003 examination, the veteran's complaints 
focused mainly around physical pain related to his back and 
depression due to economic factors.  He was not able to 
describe any features or symptoms of PTSD.  The veteran's 
descriptions of the meaning of his grandmother's death and 
its current influence on his life did not indicate to the 
examiner that this was a stressor that is a source of any 
distress or disruption in his life.  The diagnosis made was 
pain disorder associated with psychological features, 
provisional.  During the February 2008 examination, the 
examiner reported that the veteran did not meet the DSM-IV 
stressor criterion or the DSM-IV criteria for a diagnosis of 
PTSD since the death of one's grandparent is a natural 
occurring event in everyone's life.  The diagnosis made was 
malingering.  

In the absence of persuasive medical evidence showing that 
the veteran has a diagnosis of PTSD that conforms to the DSM-
IV criteria and that is linked to the in-service stressor of 
his grandmother's death, service connection for PTSD is not 
warranted and the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information 



and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Notice should 
be provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
February 1999 rating decision that is the subject of this 
appeal.  His original claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000.  Moreover, the issue of entitlement to 
service connection for PTSD was remanded in July 2001 in 
order to effect compliance with the duties to notify and 
assist.  

The veteran was given Section 5103(a) notice in an August 
2001 letter, which informed him of the evidence necessary to 
establish a claim for service connection and advised him and 
of his and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service and VA treatment records were 
obtained and he was afforded several appropriate VA 
examinations in connection with his claim.  Although it does 
not appear that psychological testing with PTSD subscales was 
accomplished on VA examination in February 2008, this is not 
prejudicial as the examiner conducted other appropriate 
testing (i.e., interview-based diagnostic instruments for 
PTSD) in order to determine the veteran's diagnosis.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  



For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


